Citation Nr: 0731645	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  02-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in March 
2004.  That development was completed, and the case has since 
been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To schedule the veteran for a hearing 
before the Board at the RO in Cleveland, Ohio.

A hearing was held in September 2003, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
and a Veterans Law Judge, sitting in Washington D.C.  
However, a letter was sent to the veteran in August 2007in 
which he was informed that the Veterans Law Judge who had 
conducted that hearing was no longer employed by the Board.  
The letter stated that the law requires that the Veterans Law 
Judge who conducts a hearing on an appeal must participate in 
any decision made on that appeal.  The veteran was further 
notified that he had a right to another hearing, and it was 
requested that he complete and return a form indicating 
whether he wished to have another hearing, and if so, what 
type of hearing.  The veteran completed and returned the form 
the following month indicating that he wanted to attend a 
hearing before a Veterans Law Judge at the regional office.

The failure to afford the veteran a hearing would amount to a 
denial of due process.  38 C.F.R. § 20.904(a)(3) (2007).  
Therefore, the veteran should be scheduled for a hearing 
before the Board at that RO in Cleveland, Ohio.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to the 
Pittsburgh RO for the following action:

The RO should schedule the veteran for a 
travel board hearing with a Veterans Law 
Judge and arrange for the veteran's 
local representative to review the 
claims file in preparation for the 
hearing.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



